                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 ROBERT ELLIS, JR.                                                                   PLAINTIFF

 V.                                                      CAUSE NO. 3:18-CV-127-CWR-JCG

 WARDEN CHERON Y. NASH                                                             DEFENDANT

                ORDER ADOPTING REPORT AND RECOMMENDATION
       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on January 15, 2019. Docket No. 31. The Report and

Recommendation clearly notified the parties that failure to file written objections to the findings

and recommendations contained therein within 14 days after service would bar further appeal in

accordance with Local Rule 72. Id.; see 28 U.S.C. § 636 and Fed. R. Civ. P. 72(b)(2).

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly,

Defendant’s Motion to Dismiss or, in the Alternative, for Summary Judgement (Docket No. 19)

is granted in part and denied in part. The Complaint is dismissed without prejudice because

Plaintiff did not exhaust his administrative remedies; the remainder of Defendant’s motion is

denied. Plaintiff’s Motion to Move Forward or, in the Alternative, for Summary Judgment

(Docket No. 28) and Motion to Amend to State a Claim Under the Bivens Acts (Docket No. 29)

is denied. A separate Final Judgment will issue this day.

       SO ORDERED, this the 29th day of March, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
